



Exhibit 10.1



--------------------------------------------------------------------------------



Form of Time-Based Restricted Stock Units Award Agreement
for Grants on or after February 14, 2020
Award Agreement
This document contains your Award Agreement under the Bank of America
Corporation Key Employee Equity Plan.

--------------------------------------------------------------------------------

What you need to do
1.
Review the Award Agreement to ensure you understand its provisions. With each
award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.

2.
Print the Award Agreement and file it with your important papers.

3.
Accept your Award Agreement through the online acceptance process.*

4.
Designate your beneficiary on the Benefits OnLine® Beneficiary tab.

5.
More detailed information about competitive businesses can be found on HR
Connect under Money / Pay / Incentive plans & awards / How Performance Plan
awards are paid, to the extent that the competition restriction is applicable to
you, as described in this Award Agreement.

*If you do not accept your Award Agreement through the online acceptance process
by [date], or such other date that may be communicated, Bank of America will
automatically accept the Award Agreement on your behalf.



--------------------------------------------------------------------------------

Key Employee Equity Plan Restricted Stock Units Award Agreement
Granted To:
Grant Date:
Grant Type:
Grant Code:
Number Granted:
Note: The number of Restricted Stock Units is based on a “divisor price” of
$[price], which is the ten (10)-day average closing price of Bank of America
Corporation common stock for the ten (10) business days immediately preceding
and including [date].
This Restricted Stock Units Award Agreement and all Exhibits hereto (the
“Agreement”) is made between Bank of America Corporation, a Delaware corporation
(“Bank of America”), and you, an employee of Bank of America or one of its
Subsidiaries.
Bank of America sponsors the Bank of America Corporation Key Employee Equity
Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon





--------------------------------------------------------------------------------





request, and its terms and provisions are incorporated herein by reference. When
used herein, the terms which are defined in the Stock Plan shall have the
meanings given to them in the Stock Plan, as modified herein (if applicable).
The Restricted Stock Units covered by this Agreement are being awarded to you in
connection with your participation in the Performance Year [year] program and
the Bank of America Corporation Executive Incentive Compensation Plan, subject
to the following terms and provisions.
1.
Subject to the terms and conditions of the Stock Plan and this Agreement, Bank
of America awards to you the number of Restricted Stock Units shown above. Each
Restricted Stock Unit shall have a value equal to the Fair Market Value of one
(1) share of Bank of America common stock.



2.
You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.



3.
The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in accordance with the terms and conditions of the Stock Plan
and this Agreement in the amounts and on the dates shown on the enclosed Exhibit
A.



4.
If a cash dividend is paid with respect to Bank of America common stock, a cash
dividend equivalent equal to the total cash dividend you would have received had
your Restricted Stock Units been actual Shares will be accumulated and paid in
cash through payroll when the Restricted Stock Units become earned and payable.
Dividend equivalents are credited with interest at the three (3)-year constant
maturity Treasury rate in effect on the grant date noted above until the
applicable payment date provided in Exhibit A.



5.
You agree that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws, as determined by Bank of
America, as a condition precedent to the delivery of any Shares pursuant to this
Agreement. In addition, you agree that, upon request, you will furnish a letter
agreement providing that you will (i) not distribute or resell any of said
Shares in violation of the U.S. Securities Act of 1933, as amended, (ii)
indemnify and hold Bank of America harmless against all liability for any such
violation and (iii) accept all liability for any such violation.



6.
You agree that the Award covered by this Agreement is subject to the Incentive
Compensation Recoupment Policy set forth in the Bank of America Corporate
Governance Guidelines. To the extent allowed by and consistent with applicable
law and any applicable limitations period, if it is determined at any time that
you have engaged in Detrimental Conduct or engaged in any hedging or derivative
transactions involving Bank of America common stock in violation of the Bank of
America Corporation Code of Conduct that would undermine the long-term
performance incentives created by the Award, Bank of America will be entitled to
recover from you in its sole discretion some or all of the Shares (and any
related dividend equivalents) paid to you pursuant to this Agreement. You
recognize that if you engage in Detrimental Conduct or any hedging or derivative
transactions involving Bank of America common stock, the losses to Bank of
America and/or its Subsidiaries may amount to the full value of any Shares (and
any related dividend equivalents) paid to you pursuant to this Agreement. In
addition, the Award is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of






--------------------------------------------------------------------------------





erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by Bank of America to implement such requirements,
all to the extent determined by Bank of America in its discretion to be
applicable to you.


7.
You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with Bank of America or its Subsidiaries in accordance with Bank of
America’s beneficiary designation procedures, as in effect from time to time.
Any beneficiary designation in effect at the time of your termination of
employment with Bank of America and its Subsidiaries (other than a termination
of employment due to your death) will remain in effect following your
termination of employment unless you change your beneficiary designation or it
otherwise ceases to be enforceable and/or valid in accordance with Bank of
America’s beneficiary designation procedures, as in effect from time to time. If
you do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate.



8.
The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.



9.
Bank of America may, in its sole discretion, decide to deliver any documents
related to this Award or future Awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
online or electronic system established and maintained by Bank of America or a
third party designated by Bank of America.

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time or as otherwise determined appropriate by Bank of America, in
its sole discretion, or at such other electronic mail or postal address as you,
by notice to Bank of America, may designate in writing from time to time.
10.
You acknowledge that Bank of America has not provided you with any legal advice
and that you have the right to consult with your personal legal advisor prior to
accepting this Agreement.



11.
You acknowledge that, regardless of any action taken by Bank of America or your
employer, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items (or, if
applicable, your portion thereof) related to your participation in the Stock
Plan (“Tax-Related Items”) is and remains your responsibility






--------------------------------------------------------------------------------





and may exceed the amount (if any) withheld by Bank of America or your employer.
You further acknowledge that Bank of America and/or your employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including but not
limited to the grant and vesting of the Restricted Stock Units, your
satisfaction of any age and/or length of service criteria, the payment of any
Restricted Stock Units, the subsequent sale of any Shares acquired upon the
vesting of the Restricted Stock Units and the receipt of any dividends and/or
dividend equivalents, (ii) do not commit to and are under no obligation to
structure the terms of the Award or any aspect of the Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items or achieve any specific
tax result and (iii) do not commit to and are under no obligation to use a
withholding method for Tax-Related Items which results in the most favorable or
any particular tax treatment for you. Further, if you have become subject to
Tax-Related Items in more than one jurisdiction, you acknowledge that Bank of
America or your employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items, you agree as a condition of the grant of the
Restricted Stock Units to make arrangements satisfactory to Bank of America
and/or your employer to enable it to satisfy all withholding requirements by all
legal means, including, but not limited to, withholding any applicable
Tax-Related Items from the pay-out of the Restricted Stock Units. In addition,
you authorize Bank of America and/or your employer to fulfill its withholding
obligations by all legal means, including, but not limited to, withholding
Tax-Related Items from your wages, salary or other cash compensation Bank of
America or your employer pays to you, withholding Tax-Related Items from the
cash proceeds, if any, received upon any sale of any Shares received in payment
for your Restricted Stock Units and, at the time of payment, withholding Shares
to meet withholding obligations for Tax-Related Items, in an amount which does
not exceed the maximum statutory tax rates in the applicable jurisdictions. Bank
of America may refuse to pay any earned Restricted Stock Units if you fail to
comply with any obligations in connection with the Tax-Related Items.
12.
The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Stock Plan, unless otherwise required by applicable law. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by this Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of North
Carolina and agree that such litigation shall be conducted solely in the courts
of Mecklenburg County, North Carolina or the federal courts for the United
States for the Western District of North Carolina, where this Award is made
and/or to be performed, and no other courts, unless otherwise required by
applicable law.



13.
In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Agreement, and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included. This Agreement
constitutes the final understanding between you and Bank of America regarding
the Restricted Stock Units. Any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are superseded. Subject to the terms of
the Stock Plan, this Agreement may only be amended by a written instrument
signed by both parties.






--------------------------------------------------------------------------------





14.
If you move to any country outside of the United States during the term of your
Award, additional terms and conditions may apply to your Award. Bank of America
reserves the right to impose other requirements on the Award to the extent Bank
of America determines it is necessary or advisable for legal or administrative
reasons and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.



IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.


briansignature.jpg [briansignature.jpg]
Brian T. Moynihan
Chairman and Chief Executive Officer









































--------------------------------------------------------------------------------





Exhibit A
Bank of America Corporation Key Employee Equity Plan
PAYMENT OF RESTRICTED STOCK UNITS
(a)PAYMENT SCHEDULE. Subject to the provisions of paragraphs (b), (c), (d) and
(e) below, the Restricted Stock Units (and any related dividend equivalents)
shall be earned and payable in three (3) equal annual installments if you remain
employed with Bank of America and its Subsidiaries through each of the payment
dates as follows.
Payment Date*
Number of Restricted Stock Units
That Become Earned and Payable
[date]
[date]
[date]
one-third (1/3) of Award
one-third (1/3) of Award
one-third (1/3) of Award

*Payment will be made as soon as administratively practicable, generally within
thirty (30) days after the payment date.
(b)IMPACT OF TERMINATION OF EMPLOYMENT ON RESTRICTED STOCK UNITS. If your
employment with Bank of America and its Subsidiaries terminates prior to any of
the above payment dates, then any unearned Restricted Stock Units (and any
related dividend equivalents) shall become earned and payable or be canceled
depending on the reason for termination as follows.


(i)Death. Any unearned Restricted Stock Units (and any related dividend
equivalents) shall become immediately earned and payable as of the date of your
termination of employment if your termination is due to your death. Payment will
be made as soon as administratively practicable, generally within thirty (30)
days after notification of termination from the payroll system.


(ii)Disability. If your employment is terminated by your employer due to your
Disability, then any unearned Restricted Stock Units (and any related dividend
equivalents) shall continue to become earned and payable at such time as
provided in the Payment Schedule described in paragraph (a) above (without
regard to whether you are employed by Bank of America or its Subsidiaries),
subject to your complying with the covenants set forth in paragraph (d) below
and subject to the performance-based cancellation provision set forth in
paragraph (e) below. Notwithstanding anything in this paragraph (b)(ii) to the
contrary, upon your death following a termination of employment by your employer
due to Disability, any unearned Restricted Stock Units (and any related dividend
equivalents) that are continuing to become earned and payable in accordance with
the provisions of this paragraph (b)(ii), but have not yet become earned and
payable, shall become immediately earned and payable as of the date of your
death, and payment will be made as soon as administratively practicable
following your death.


(iii)Termination by your Employer with Cause. If your employment is terminated
by your employer with Cause, then any Restricted Stock Units (and any related
dividend equivalents) that were not already earned and payable pursuant to
paragraph (a) above as of the date of your termination of employment shall be
canceled as of that date.


(iv)Change in Control. Notwithstanding anything in this Agreement to the
contrary, if (A) a Change in Control occurs and (B) on or after the Change in
Control and on or before the second





--------------------------------------------------------------------------------





anniversary of the Change in Control either (1) your employment is terminated
without Cause or (2) you terminate your employment with Bank of America or its
Subsidiaries for Good Reason, then any unearned Restricted Stock Units (and any
related dividend equivalents) shall become immediately earned as of the date of
such termination and shall be payable at such time as provided in the Payment
Schedule described in paragraph (a) above, without regard to the covenants set
forth in paragraph (d) below or the performance-based cancellation provision set
forth in paragraph (e) below. Notwithstanding anything in this paragraph (b)(iv)
to the contrary, upon your death following (A) a termination of your employment
without Cause on or before the second anniversary of a Change in Control or (B)
a termination of your employment with Bank of America or its Subsidiaries for
Good Reason on or before the second anniversary of a Change in Control, any
Restricted Stock Units (and any related dividend equivalents) that are
continuing to become payable in accordance with the provisions of this paragraph
(b)(iv), but have not yet become payable, shall become immediately payable as of
the date of your death, and payment will be made as soon as administratively
practicable following your death.


(c)All Other Terminations. Unless your termination of employment is a Qualifying
Termination as described below, in the case of All Other Terminations, any
Restricted Stock Units (and any related dividend equivalents) that were not
already earned and payable pursuant to paragraph (a) above as of the date of
your termination of employment shall be canceled as of that date. [For Mr.
Montag: Notwithstanding the foregoing or any other provision herein to the
contrary, in accordance with the terms of your offer letter dated May 1, 2008,
if your employment is terminated by Bank of America without “Cause” or you
terminate your employment for “Good Reason” (as such terms are defined in your
offer letter), then any unearned Restricted Stock Units (and any related
dividend equivalents) shall continue to become earned and payable in accordance
with the Payment Schedule set forth in paragraph (a) above (without regard to
whether you are employed by Bank of America and its Subsidiaries), subject to
your complying with the covenants set forth in paragraph (e) below and to the
performance condition set forth in paragraph (f) below.]


(d)QUALIFYING TERMINATION. If your employment terminates for any reason other
than your death, your Disability, Cause or in connection with a Change in
Control as described in paragraph (b)(iv) above and your termination of
employment is a Qualifying Termination, then any unearned Restricted Stock Units
(and any related dividend equivalents) shall continue to become earned and
payable in accordance with the Payment Schedule set forth in paragraph (a) above
subject to the performance-based cancellation provision set forth in paragraph
(e) below, provided that (i) to the extent permissible under applicable law, you
do not engage in Competition during such period, (ii) you comply with the
covenants described in paragraph (d) below and (iii) prior to each payment date,
you provide Bank of America with a certification that you have not engaged in
Competition to the extent the Competition restriction in (i) above is
applicable.


To be effective, such certification must be provided on such form, at such time
and pursuant to such procedures as Bank of America shall establish from time to
time. If Bank of America determines in its reasonable business judgment that you
have failed to satisfy any of the foregoing requirements, then any unearned
Restricted Stock Units (and any related dividend equivalents) shall be
immediately canceled as of the date of such determination. In addition, from
time to time following your Qualifying Termination, Bank of America may require
you to further certify that you are not engaging in Competition, and if you fail
to fully cooperate with any such requirement Bank of America may determine that
you are engaging in Competition. Notwithstanding anything in this paragraph (c)
to the contrary, upon your death following a Qualifying Termination, any
unearned Restricted Stock Units (and any related dividend equivalents) that are
continuing to become earned and payable in accordance with the provisions of
this





--------------------------------------------------------------------------------





paragraph (c), but have not yet become earned and payable, shall become
immediately earned and payable as of the date of your death, and payment will be
made as soon as administratively practicable following your death.
Notwithstanding anything in this Agreement to the contrary:
(i)if you are a permanent resident of California or you are a tax resident of
California who is assigned to perform services for Bank of America or any
Subsidiary from an office located in California, the Competition restriction and
the certification requirement described in this paragraph (c) will not apply to
this Award;


(ii)if you live or work in Massachusetts, the Competition restriction and the
certification requirement described in this paragraph (c) will apply for no more
than one year following the date of your termination of employment; and


(iii)if you live or work in Washington State, the Competition restriction and
the certification requirement described in this paragraph (c) will apply for no
more than eighteen (18) months following the date of your termination of
employment.


(e)COVENANTS.


(i)Non-Solicitation. You agree that during any period in which Restricted Stock
Units (and any related dividend equivalents) remain payable, (A) you will not
directly or indirectly solicit or recruit for employment or encourage to leave
employment with Bank of America or its Subsidiaries, on your own behalf or on
behalf of any other person or entity other than Bank of America or its
Subsidiaries, any person who is an employee of Bank of America or its
Subsidiaries and (B) to the extent permissible under applicable law, you will
not, directly or indirectly, on your own behalf or on behalf of any other person
or entity other than Bank of America or its Subsidiaries, solicit any client or
customer of Bank of America or its Subsidiaries which you actively solicited or
with whom you worked or otherwise had material contact in the course of your
employment with Bank of America and its Subsidiaries. Notwithstanding anything
in this Agreement to the contrary, if (1) you are a permanent resident of
California or you are a tax resident of California who is assigned to perform
services for Bank of America or any Subsidiary from an office located in
California, the solicitation restriction described in (B) above will not apply
to this Award and (2) you live or work in Washington State, the solicitation
restrictions described in (A) and (B) above shall only apply in relation to your
employer.


(ii)Detrimental Conduct. You agree that during any period in which Restricted
Stock Units (and any related dividend equivalents) remain payable, you will not
engage in Detrimental Conduct.


(iii)Hedging or Derivative Transactions. You agree that during any period in
which Restricted Stock Units (and any related dividend equivalents) remain
payable, you will not engage in any hedging or derivative transactions involving
Bank of America common stock in violation of the Bank of America Corporation
Code of Conduct that would undermine the long-term performance incentive created
by the Restricted Stock Units.


(iv)Remedies. Payment of Restricted Stock Units (and any related dividend
equivalents) in accordance with the Payment Schedule set forth in paragraph (a)
above is specifically conditioned on the requirement that at all times prior to
each payment, you do not engage in solicitation, Detrimental Conduct or hedging
or derivative transactions, as described in paragraphs (d)(i), (ii) and (iii),
during such period. If Bank of America determines in its reasonable business
judgment that you have failed to satisfy





--------------------------------------------------------------------------------





such requirements, then any Restricted Stock Units (and any related dividend
equivalents) that have not yet been paid as of the date of such determination
shall be canceled as of such date of determination.


[For Non-GBAM:
(f)PERFORMANCE-BASED CANCELLATION PROVISION. In order to appropriately balance
risk and reward, unpaid Restricted Stock Units (and any related dividend
equivalents) may be canceled if a loss occurs outside of the ordinary course of
business. For Bank of America or a line of business, a “loss” means a pre-tax
loss for a fiscal year (as determined under U.S. generally accepted accounting
principles in effect as of the close of such fiscal year). A loss in the
“ordinary course of business” means a loss resulting from a planned winding down
of a business or legacy position. A loss outside of the ordinary course includes
(without limitation) losses such as those resulting from risk or compliance
violations, deliberate or grossly negligent failures to perform your job duties,
or any loss that materially impairs Bank of America’s solvency, liquidity, or
capital distribution plans. If a loss outside of the ordinary course of business
occurs:


(i)at Bank of America, if you are the Chief Executive Officer, Chief Financial
Officer, any Chief Executive Officer direct report who does not lead a line of
business, or are any employee who is part of a staff (such as global technology
operations, global strategy and marketing, etc.) or key control function (such
as audit, compliance, human resources, legal, risk, etc.);


(ii)at Bank of America or your line of business, if you are a senior leader who
leads a line of business (e.g., are president or head of such line of business);
or


(iii)at your line of business, if you are any employee other than a senior
leader who leads a line of business;


then your accountability for such loss will be determined, taking into account
such factors as (i) the magnitude of the loss (including positive or negative
variance from plan); (ii) your degree of involvement (including such factors as
your current or former leadership role within Bank of America or the line of
business, and the degree to which you were involved in decisions that are
determined to have contributed to the loss); (iii) your performance; and (iv)
such other factors as deemed appropriate. The Compensation and Benefits
Committee (for executive officers), Management Compensation Committee (for Band
1 employees) or other management team designated for such purpose, together with
key control functions, will review the loss and your accountability. The
Compensation and Benefits Committee (for executive officers), Management
Compensation Committee (for Band 1 employees) or other management team
designated for such purpose will then make a final determination to either take
no action or to cancel some or all of your Award. All such determinations will
be final and binding.
[For GBAM:


(f)    PERFORMANCE-BASED CANCELLATION PROVISION. In order to appropriately
balance risk and reward, unpaid Restricted Stock Units (and any related dividend
equivalents) may be canceled if a loss occurs outside of the ordinary course of
business. For a line of business, sub-line of business or division, a “loss”
means a pre-tax loss for a fiscal year (as determined under U.S. generally
accepted accounting principles in effect as of the close of such fiscal year).
For an individual, a “loss” means that the aggregate profit and loss
attributable to your activities is negative. A loss in the “ordinary course of
business” means a loss resulting from a planned winding down of a business or
legacy position, or a loss that is de





--------------------------------------------------------------------------------





minimis (e.g., a loss from a short-dated trading position that is within desk
strategy and risk limits and which, aggregated with losses across all positions,
is less than $1 million). A loss outside of the ordinary course includes
(without limitation) losses such as those resulting from complex or high-risk
trading strategies, risk or compliance violations, deliberate or grossly
negligent failures to perform your job duties, or any loss that materially
impairs Bank of America’s solvency, liquidity, or capital distribution plans. If
a loss outside of the ordinary course of business occurs:


(i)    at Global Banking and Markets, Global Markets, or Global Banking, if you
are a senior business leader within the applicable group;


(ii)    at a sub-line of business (e.g., Global Corporate and Investment
Banking, FICC Trading) or division (e.g., Global Rates, Global Credit and
Special Situations) within Global Banking and Markets, if you are a manager
within the applicable sub-line of business or division; or





--------------------------------------------------------------------------------



(iii)    at your individual level;


then your accountability for such loss will be determined, taking into account
such factors as (i) the magnitude of the loss (including positive or negative
variance from plan); (ii) your degree of involvement (including such factors as
your current or former leadership role within Global Banking and Markets, and
the degree to which you were involved in decisions that are determined to have
contributed to the loss); (iii) your performance; and (iv) such other factors as
deemed appropriate. The management team designated for such purpose, together
with key control functions, will review the loss and your accountability. The
management team designated for such purpose will then make a final determination
to either take no action or to cancel some or all of your Award. All such
determinations will be final and binding.]


(g)FORM OF PAYMENT. Payment of Restricted Stock Units shall be made in the form
of one (1) share of Bank of America common stock for each Restricted Stock Unit
that is payable.


(h)DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings.


All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries, whether initiated by you or your employer, other
than (i) a Qualifying Termination, (ii) a termination due to your death or
Disability, (iii) a termination with Cause and (iv) a termination in connection
with a Change in Control as described in paragraph (b)(iv) above.
Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony or a crime of comparable magnitude under applicable law
(as determined by Bank of America in its sole discretion); (iii) committed an
act or omission which causes you or Bank of America or its Subsidiaries to be in
violation of federal or state securities laws, rules or regulations, and/or the
rules of any exchange or association of which Bank of America or its
Subsidiaries is a member, including statutory disqualification; (iv) failed to
perform your job duties where such failure is injurious to Bank of America or
any Subsidiary,





--------------------------------------------------------------------------------





or to Bank of America’s or such Subsidiary’s business interests or reputation;
(v) materially breached any written policy applicable to your employment with
Bank of America or any of its Subsidiaries including, but not limited to, the
Bank of America Corporation Code of Conduct and General Policy on Insider
Trading; or (vi) made an unauthorized disclosure of any confidential or
proprietary information of Bank of America or its Subsidiaries or have committed
any other material violation of Bank of America’s written policy regarding
Confidential and Proprietary Information.
Competition means your being engaged, directly or indirectly, whether as a
director, officer, employee, consultant, agent or otherwise, with a business
entity that is or later becomes designated as a “Competitive Business” based on
the criteria effective as of the date of your termination of employment. If you
live or work in Massachusetts, the scope of Competition will be as broad as
necessary to protect the legitimate business interests of Bank of America and
its Subsidiaries. If you live or work in Washington State, the scope of
Competition will only be as broad as allowed by applicable law.
Detrimental Conduct means your serious misconduct or unethical behavior,
including any one of the following: (i) any conduct that would constitute Cause;
(ii) the commission of a criminal act by you, whether or not performed in the
workplace, that subjects, or if generally known, would subject Bank of America
or its Subsidiaries to public ridicule or embarrassment, or other improper or
intentional conduct causing reputational harm to Bank of America, its
Subsidiaries, or a client of Bank of America or its Subsidiaries; (iii) the
breach of a fiduciary duty owed to Bank of America or its Subsidiaries or a
client or former client of Bank of America or its Subsidiaries; (iv) intentional
violation, or grossly negligent disregard, of Bank of America’s or its
Subsidiaries’ policies, rules and procedures, specifically including, but not
limited to any of your obligations under the Bank of America Corporation Code of
Conduct and workplace policies; or (v) you taking or maintaining trading
positions that result in a need to restate financial results in a subsequent
reporting period or that result in a significant financial loss to Bank of
America or its Subsidiaries during or after the performance year.
Disability is as defined in the Stock Plan.
Good Reason means, provided that you have complied with the Good Reason Process,
the occurrence of any of the following events without your consent: (i) a
material diminution in your responsibility, authority or duty; (ii) a material
diminution in your base salary except for across-the-board salary reductions
based on Bank of America and its Subsidiaries’ financial performance similarly
affecting all or substantially all management employees of Bank of America and
its Subsidiaries; or (iii) the relocation of the office at which you were
principally employed immediately prior to a Change in Control to a location more
than fifty (50) miles from the location of such office, or your being required
to be based anywhere other than such office, except to the extent you were not
previously assigned to a principal location and except for required travel on
your employer’s business to an extent substantially consistent with your
business travel obligations at the time of the Change in Control.
Good Reason Process means that (i) you reasonably determine in good faith that a
Good Reason condition has occurred; (ii) you notify Bank of America and its
Subsidiaries in writing of the occurrence of the Good Reason condition within
sixty (60) days of such occurrence; (iii) you cooperate in good faith with Bank
of America and its Subsidiaries’ efforts, for a period of not less than thirty
(30) days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and (v) you terminate your employment for Good Reason
within sixty (60) days after the end of the Cure Period. If Bank of America or
its Subsidiaries cures the Good Reason condition during the Cure Period, and you
terminate your employment with Bank of America and its Subsidiaries due to such
condition (notwithstanding its cure), then you will not be deemed to have
terminated your employment for Good Reason.





--------------------------------------------------------------------------------





Qualifying Termination means your termination of employment with Bank of America
and its Subsidiaries after you have (i) a length of service of at least ten (10)
years and (ii) a combined age and length of service equal to at least sixty
(60). Your length of service will be determined by Bank of America, in its sole
discretion, and, in that regard if you participate in a tax-qualified 401(k)
plan sponsored by Bank of America or its Subsidiaries, your length of service
shall be your “Vesting Service” under the tax-qualified 401(k) plan in which you
participate. [For Mr. Montag: Notwithstanding the foregoing, your termination of
employment shall be deemed a Qualifying Termination if it occurs on or after the
third anniversary of your date of hire.]
























2020 EIC Time-Based Stock-Settled RSUs Award Agreement
20EICU-20EICUCA-20EICUMA





